33 F.3d 62
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Barbara J. MUNROE, Plaintiff-Appellant,v.Keith G. KAUTZ, Defendant-Appellee.
No. 93-8101.
United States Court of Appeals, Tenth Circuit.
Aug. 22, 1994.

Before EBEL, HOLLOWAY and KELLY, Circuit Judges.
ORDER AND JUDGMENT*
PAUL KELLY, Jr., Circuit Judge.


1
The parties are familiar with the facts and issues presented by this appeal and we will not restate them here.  We agree with the district court that neither the Wyoming Judicial Branch Personnel Rules nor the State Personnel Rules created a property interest protected by the Fourteenth Amendment.  See II Aplt.App. at 485-493 (D.Ct. Order of September 27, 1993).  Moreover, because the existence of such property right was ambiguous at best, Judge Kautz is immune from suit.   See Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982) ("[G]overnment officials performing discretionary functions[ ] generally are shielded from liability for civil damages insofar as their conduct does not violate clearly established statutory or constitutional rights of which a reasonable person would have known.").  We need not reach the other issue raised.  Summary judgment in favor of Judge Kautz is


2
AFFIRMED.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order.  151 F.R.D. 470 (10th Cir.1993)